Exhibit 10.1

AMENDMENT #1 TO FIRST AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment #1 to the First Amended and Restated Executive Employment
Agreement is made and effective this 30th day of November, 2012, by and between
Dunkin’ Brands Group, Inc. (the “Company”), Dunkin’ Brands, Inc. (“DBI”) and
Nigel Travis (the “Executive”).
WHEREAS, on May 3, 2011, the Company and DBI entered into the First Amended and
Restated Executive Employment Agreement (the “Agreement”) with Executive
regarding the terms and conditions of his employment with the Company and DBI;
WHEREAS, the parties have agreed to amend the Agreement with the terms below;
NOW, THEREFORE in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
A.
The above recitals are true and correct and, with all the instruments referenced
therein, are incorporated herein by reference.

B.
The parties agree to amend the Agreement as follows:

1.
Paragraph 4(b) of the Agreement shall be deleted in its entirety and replaced
with the following:

(b) Incentive and Bonus Compensation. During the term hereof, the Executive
shall be entitled to receive an annual bonus based on the achievement of a
target set by the Board and based on the Company’s earnings before interest,
taxes, depreciation, and amortization (“EBITDA”) for such year, as determined by
the Company’s independent accountants. If targeted EBITDA is achieved, the
Executive will receive a bonus of One Hundred Percent (100%) of Base Salary. If
the targeted EBITDA is exceeded, the Executive will receive a bonus in excess of
One Hundred Percent of Base Salary, which will be calculated in a manner
consistent with how the bonus will be calculated for the majority of other
senior executives of the Company. By way of example only and for purposes of
clarity, if the Company exceeds targeted EBITDA in a given year thereby
entitling the majority of senior executives to receive a bonus of One Hundred
Twenty Percent of their respective targeted bonus amounts, the Executive will be
entitled to a bonus in the amount of One Hundred Twenty Percent (120%) of Base
Salary. If the targeted EBITDA is not achieved, the Compensation Committee of
the Company’s Board of Directors shall determine what bonus, if any, the
Executive shall receive, said determination to be made in its sole discretion
and in a manner consistent with the same determination for the majority of other
senior executives of the Company. For purposes of this section, the fiscal year
shall mean the current fiscal year, even if the Company changes its fiscal year
during the term hereof. Any bonus due hereunder shall be payable not later than
two and one half months following the end of the fiscal year for which the bonus
was earned.
2.
In Paragraph 5(e), the second sentence shall be revised by replacing the phrase
“payable ninety (90) days following such termination” with the phrase “payable
sixty (60) days following such termination.”



All other terms of the Agreement shall remain in full force and effect.

1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Amendment to the
Agreement, in the case of the Company and DBI by their duly authorized officer,
as of the day and year first above written.
EXECUTIVE
 
DUNKIN' BRANDS GROUP, INC.
 
 
 
 
/s/ Nigel Travis
 
By:
/s/ Richard J. Emmett
Nigel Travis
 
 
Name: Richard J. Emmett
 
 
 
Title: Senior Vice President & General Counsel
 
 
 
 
 
 
DUNKIN' BRANDS, INC.
 
 
 
 
 
 
By:
/s/ Richard J. Emmett
 
 
 
Name: Richard J. Emmett
 
 
 
Title: Senior Vice President & General Counsel
 
 
 
 







                                
                                



[Signature Page to Amendment #1 to Employment Agreement]